ANDERSON, J.
While concurring in the conclusion and in the affirmance of the judgment of the trial court, I wish to ground my action in doing- so upon reasons other than those advanced in the opinion of my Brother *603Sayre. I think tliat it may he conceded that there was such a presentation to the Governor on March 22d, as disclosed by the stamp upon the bill by the recording secretary of the Governor, and his receipt for same upon the book kept by the enrolling clerk of the House, and that the position assumed by Justices Simps'on and McClellan on this proposition is sound; yet I am of the opinion that the bill so presented did not become a law because of a default on the part of the Governor in failing to return the same within the time prescribed by section 125 of the Constitution of 1901.
Section 125, among other things, provides: “If any bill shall not be returned by the Governor within six days, Sunday excepted, after it shall have been presented, the same shall become a law in like manner as if he had signed it, unless the Legislature, by its adjournment prevent the return, in which case it shall not be a law; but when return is prevented by recess, such bill must be returned to the house in which it originated within two days after the reassembling, otherwise it shall become a law” etc. (Italics mine.) It is manifest that the Governor is given six full calendar days; therefore, excluding March 22d and the interventing Sunday, the sixth day was March 29th, and the Governor had all of that day within which to get it to the House, and could not be in default, unless the House was in session contemporaneously with the expiration of his time. If the House is at recess upon the expiration of the time given the Governor for the consideration and retention of bills, he then has two legislative days after the House reassembles within which to return bills. All seem to agree that the six days, which excludes Sunday, means calendar, as distinguished from legislative days, and that the other two days given mean legislative days; then, to my mind, it would be mon*604strous to charge the Governor with calendar days in computing the time, and at the same time credit him only with legislative or fractional 'calendar days, for the purpose of striking down a solemn legislative enactment. In other words the contention is that the Governor must return the bill within six calendar instead of legislative days, yet when the sixth day arrives, and although he is given six full days within which to return the bill, he is in default if he fails to get it to the House while in session on said sixth day, notwithstanding it may assemble early in the morning and recess or disburse within a few minutes thereafter and until some future day. To adhere to this contention, as some of my Brothers seem inclined to do, is not only inconsistent, but is, to my mind, violative of the letter, spirit, and intent of section 125 of the Constitution. The Constitution does not give the Governor five full calendar days and so much of the sixth day only as may be covered by the session of the House on said day, but gives him six full days, whether the House is or is not in session; and he is only required to get it to the House on said sixth day, in case it happens to be in session up to the expiration of same, or until 12 o’clock that night.
_ “Recess” has a plain and well-known meaning, when applied to legislative bodies. It is defined in Webster’s International Dictionary, par. 3, as follows: “Remission or suspension of business or procedure; intermission, as of a legislative body, court, or school.” I doubt if there was a single member of the constitutional convention who entertained the slightest doubt that recess did not mean every intermission or suspension of the legislative body, as distinguished from the previously known Christmas holiday; and they did not mean to make it cover and apply only to the customary Christmas holidays, for the reason that the same convention *605changed the time-for the legislative sessions from November to January, thus, in effect, practically excluding Christmas. It was evidently intended that “recess” should cover any suspension or remission of either house short of a final adjournment, whether it be from one day to another, one week to another, or one month to another. Therefore, if the House was not in session up to 12 o’clock of the night of March 29th, the Governor was necessarily prevented from returning the bill, if he saw fit to consider and hold it the full time given him under the Constitution; and he had two legislative days after the reassembling of the House within which to return said bill, and which the record shows he did. “Words of common use are to be understood in their natural, plain,, ordinary, and genuine signification, as applied to the subject-matter of the enactment.”' — Endlicli, Interpretation of Statutes, § 2, “When the language is not only plain, but admits of but one meaning, the task of interpretation can hardly be said to arise (and these incidental rules which are mere aids, when the meaning is clouded, are not to be regarded.) * * * It is not allowable, says Vattel, To interpret what has no need of interpretation.’ The Legislature must be intended to mean what it has plainly expressed; and consequently there is no reason for construction.”— Parks v. Stale, 100 Ala. 653, 13 South. 756.
The Journal does not recite the arrival of 12 o’clock and the adjournment of the House, but merely shows that the House adjourned on the night of the 29th of March, and is silent as to the hour; therefore it did not adjourn after 12 o'’clock, but must have adjourned before the 30th, and presumably before 12 o’clock, and it was not therefore in session contemporaneously with the expiration of the time given the Governor within which to return the bill. This' presumption is strength*606ened by the subsequent receipt and consideration of the bill, and which was a legislative determination that the Governor was not in default on the night of the 29th, and that a return of the bill on said night was prevented by a recess of the House before his time for returning same had expired. Nor do I think that the trial court erred in refusing to appellant the right to show by parol that the House adjourned the morning of the 30th, instead of on the 29th of March, as recited in the Journal, as 'this would impeach or contradict the legislative record by parol, and which should not be permitted.
' It is my opinion that the act in question was legally passed, and that the act, as presented to the Governor on March the 22d, did not become a law. I therefore concur in the affirmance of the judgment of the circuit court.